





CITATION:
R. v. Flores, 2011
          ONCA 155



DATE: 20110228



DOCKET: C48550



COURT OF APPEAL FOR ONTARIO



MacFarland, LaForme and Watt JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Melvin Roberto Flores



Appellant



Brian H. Greenspan and Robin K. McKechney, for the appellant



Benita Wassenaar, for the respondent



Heard: August 31, 2010



On appeal from the conviction entered by Justice P. Hockin of
          the Superior Court of Justice, sitting with a jury, on November 6, 2007, and
          from the sentence imposed by Justice Hockin on November 30, 2007.



Watt J.A.:



[1]

They met in a bar in London.  Melvin Flores and Cindy MacDonald.  Soon, they became lovers.  Then, Cindy got pregnant.  Melvin was excited about the prospect of
    fatherhood.  He wanted to get
    married.  Cindy did not share her lovers
    excitement.  She had an abortion.

[2]

Cindy made it clear to Melvin that their relationship
    was over. But Melvin continued his pursuit.  He enlisted the assistance of some of Cindys relatives to convince her
    to marry him.

[3]

Early one morning in June 2006, Melvin Flores closed
    the book on his relationship with Cindy MacDonald.  With a butcher knife left embedded in Cindys
    back.  Fifty-three blunt force injuries.

[4]

Melvin Flores admitted that he killed Cindy
    MacDonald.  He said that he was provoked,
    drunk, and didnt mean to kill her.  His
    crime was manslaughter, not murder.  The
    jury at his trial thought otherwise. They convicted him of the offence with
    which he was charged, second degree murder.

[5]

Melvin Flores appeals his conviction and the period of
    parole ineligibility fixed by the trial judge. He says that he was convicted
    because the trial judge made a lot of mistakes in his final instructions to the
    jury.  And the period of parole
    ineligibility was too long.

[6]

For the reasons that follow, I would allow the appeal
    from conviction, set aside the conviction and order a new trial on the charge
    of second degree murder. In the circumstances, I do not reach the appeal from
    the period of parole ineligibility.

THE BACKGROUND FACTS

[7]

An
    assessment of the adequacy of jury instructions in a criminal case is no
    abstract exercise.  In each case we test
    the adequacy of the instructions to fulfill their purpose in the concrete
    reality furnished by the evidence admitted at trial.  We consider whether in
this
case
these
instructions adequately equipped
this
jury
    to make an informed decision.

[8]

And
    so it is of no minor importance that some features of the evidence be gathered
    up to put things in their proper setting.

The Principals

[9]

Melvin
    Flores (the appellant)
emigrated
to Canada from El
    Salvador when he was 19.  In Canada, he
    learned to speak English and, after a few years, obtained his high school
    diploma.  He lived alone in a one-bedroom
    apartment.

[10]

The
    appellant worked steadily and was a regular drinker.  His drinking regimen included one to three
    bottles of beer each weekday and a case of 24 on the weekend.   When he killed Cindy MacDonald on June 3,
    2006, the appellant was 39 years old.

[11]

Cindy
    MacDonald (the deceased) was ten years younger than the appellant.  She lived in a house in London with her
    father, a long-haul trucker. The deceased was a regular user of, if not
    addicted to, crack cocaine.

The Beginning

[12]

The
    appellant and deceased met in a London bar in September, 2005. They began to
    date almost immediately. The deceased introduced the appellant to several of
    her relatives who regarded the appellant as a positive influence on the
    deceased, if somewhat possessive of her.

[13]

In
    December 2005, the appellant and deceased argued about her drug problem.  The relationship soured, but the couple
    reconciled the following month.

The
    Pregnancy

[14]

The reconciliation of the appellant and deceased in
    January, 2006, coincided with the deceaseds disclosure to the appellant of her
    pregnancy.  The appellant was elated at
    the prospect of fatherhood and repeatedly urged the deceased to move into his
    apartment.  The deceased demurred.  She did not share the appellants desire to
    marry.

[15]

The couple argued about their living arrangements,
then
did not speak for a couple of weeks in the early part
    of 2006.  Towards the end of February,
    the deceased called the appellant and told him that she had lost the baby
    because she did not eat.  The truth of it
    was that, with the help of her aunt, the deceased had had an abortion.

[16]

By the end of February, 2006, the appellant had bought
    the deceased an engagement ring.  The
    deceased had chosen a June date for their wedding.

The
    Downturn

[17]

About the time of the couples discussions about
    marriage, a friend of the deceased moved into the house the deceased shared
    with her father. Shortly, the relationship between the appellant and deceased
    began to unravel amid exchanges of vituperative voicemail messages.

[18]

In one voicemail message, the appellant described the
    deceased as a bitch and a crack head.  He threatened to kill her and accused her of having killed his blood
    or his baby.  The appellant later
    denied any knowledge of the deceaseds abortion when he left this message.

[19]

The deceaseds friend, Renée, left a voicemail for the
    appellant.  It included insults about the
    appellants origins.  Renée also vowed to
    find a new man for the deceased.

The Non-Contact
    Order

[20]

In the spring of 2006, a court order prohibited the
    appellant from contacting the deceased. Despite the order, contact continued,
    sometimes initiated by the deceased, at other times by the appellant. From time
    to time, the deceased would threaten to report the appellants breach of the
    order and then would ask him for money in return for silence. The appellant
    thought that the deceased wanted the money to buy crack.

[21]

The appellant called the welfare people about the
    deceased. The apparent purpose of these calls was to persuade the authorities
    to terminate payments to the deceased.

The
    Preliminary Events

[22]

The appellant returned to his apartment after work on
    June 2, 2006.  He drank more than a dozen
    beers,
then
went to a local bar where he had five
    double rum and cokes. When he returned home after closing time, the appellant
    drank another beer or two.

[23]

At about 3:00 a.m. on June 3, 2006, the appellant
    telephoned Ontario Works in another attempt to convince them to cut off the
    deceaseds welfare payments. The deceased telephoned the appellant at 3:30 a.m.
    and invited him over to her place (despite the non-communication order). The
    deceased asked the appellant to bring some beer with him.

[24]

The appellant packed some beer bottles in a backpack
    and called a cab to take him to the deceaseds home. When the cab driver asked
    the appellant his destination, the appellant could not remember the deceaseds
    address. The appellant telephoned the deceased from the cab and had the
    deceased provide the driver with her address.  The cab driver recalled the conversation between the couple as
    pleasant. At the deceaseds request, the cab driver stopped at a convenience
    store to pick up some cigarettes for her.  He described the appellant as walking straight when he entered and
    returned from the convenience store with the cigarettes.

The
    Arrival

[25]

When the appellant arrived at the deceaseds home at
    about 4:30 a.m. on June 3, 2006, the deceased came out to greet him. At first,
    the appellant backed away from the deceaseds embrace. In the end, however, the
    couple embraced.  His fears of
    confrontation assuaged, the cab driver drove away.

The
    Reunion

[26]

The appellant and deceased entered the deceaseds
    house.  The appellant is the only witness
    of what occurred inside the home.

[27]

The appellant and deceased began to drink beer.  The deceased said she wanted to go to a
    nearby Shoppers Drug Mart to buy a douche, but she did not or would not explain
    her reasons until after they had returned to her place.  The couple walked to the drug store, returned
    and sat down on the couch.

[28]

The appellant noticed a knife under the coffee table in
    the living room. In response to his inquiry, the deceased said that the knife
    was there in case the appellant wanted to do something to her. The appellant
    assured the deceased that he harboured no intention to harm her.

[29]

The appellant got up from the couch and went to the
    washroom. When he returned, he noticed that the knife he had seen under the
    coffee table was now beside the couch.  He said nothing.  The couple drank
    some more beer.  The deceased asked the
    appellant to have sex with her. The appellant rejected the offer because the
    deceased smelled.

[30]

The deceased told the appellant that, before he arrived
    at her house, she had had unprotected sex with another man, a man who had a
    big dick.  She acknowledged for the
    first time that she had had an abortion to end her earlier pregnancy.  The deceased told the appellant that she
    thought that she was pregnant again.  She
    explained that she wanted to keep the baby this time because her lover had a
    big dick.

The Knife

[31]

The appellant said that he lost control, or his mind
    blacked out, after the deceased told him about the abortion and her plans to
    keep the baby fathered by her new lover.  The appellant walked into the kitchen and grabbed a knife.  He did not realize that the deceased had
    followed him into the kitchen.  When he
    saw her standing there, the appellant tried to hide the knife between his belt
    and his pants, but the deceased saw what he was doing.

The Fatal
    Altercation

[32]

The deceased grabbed the knife in the appellants hand.
    The couple struggled.  The deceaseds
    face was cut. The appellant wiped the blood off her face with his hat.

[33]

The deceased told the appellant that the man with whom
    she had had sexual intercourse before the appellant arrived was coming back to
    her home because he wanted to fuck her again.  She told the appellant to get out of the house or she would call the
    police. The appellant gave inconsistent accounts about whether he reacted to or
    was angered by the deceaseds remarks.

[34]

The deceased ran towards the back door of the
    house.  The appellant struck her a few
    times in the laundry room and followed her into the backyard where he
    continued the attack.

[35]

Bloodstain pattern analysis confirmed the presence of
    blood in several areas of the home, including the carpet between the front
    entrance and kitchen, the hallway between the family and laundry room, where
    several blows appear to have been struck, and on the rear patio and adjacent
    grass.

[36]

No projected blood stains were apparent on the patio
    area although some neighbours reported having seen a man on his knees making a
    hitting motion with a knife.

[37]

One of the deceaseds neighbours entered the backyard
    and found the deceased on the ground. The deceased was wearing only her bra and
    underwear.  Her pants were down to her
    thighs or knees.  The neighbour also
    noticed a knife handle protruding from the deceaseds back.

The 911
    Call and Arrest

[38]

The appellant left the deceaseds house and walked to
    the Shoppers Drug Mart.  At about 6:30
    a.m. he called 911, identified himself and told the operator that he had killed
    someone, Cindy Lee MacDonald. The appellant said that the knife he used was
    still at the house.  He wanted police to
    pick him up at the drug store and agreed to stay there until they arrived.  He told the operator I have to do it.

[39]

The police arrested the appellant while he was speaking
    with the 911 operator.  The arresting
    officers could smell a strong odour of alcohol when they approached the
    appellant. His eyes were glassy. He had no trouble walking to the police
    cruiser and obeyed all the arresting officers directions.

Cause of
    Death



[40]

The deceased suffered 53 blunt force injuries all over
    her body.  Not all of these injuries were
    recent.  Included were nine stab and five
    incised wounds.  Six stab wounds and two
    incised wounds were located on the back of the deceaseds neck.

[41]

A kitchen knife with a 12 centimetre handle and 20
    centimetre blade remained buried in the deceaseds body.  Only the handle was visible above the skin
    surface of her back. The skin on her chest had a tented appearance, but the tip
    of the blade had not broken through the skin.

[42]

Knife wounds cut the jugular vein on both sides of the
    deceaseds neck, and penetrated her lung and trachea.  Defensive wounds were visible on the palms of
    her hands.

[43]

The pathologist found no evidence that the deceased was
    pregnant when she died.  Her blood
    alcohol level at the time of her death was 34 mgms of alcohol in 100 mls of
    blood.  Cocaine was also present in the
    deceaseds blood.

The Cell
    Plant Discussions

[44]

The prosecutor adduced evidence of two discussions
    between the appellant and an undercover police officer confined to a holding
    cell adjacent to that occupied by the appellant. The conversations were not
    recorded on audio tape, rather noted in written form by the officer. In large
    measure, the appellant denied having made the remarks noted by the officer.

[45]

In the first discussion which, according to the
    officer, occurred before the appellant was interviewed by investigators, the
    appellant admitted killing his girlfriend with a kitchen knife.  The appellant described the deceased as a
    crackhead who, three months earlier, had aborted a foetus resulting from
    sexual intercourse with someone else.  The appellant said that he thought the deceased was dead.  He complained that she had beaten him up
    previously.

[46]

According to the officer, he had a second conversation
    with the appellant after the appellant had been interviewed by investigators
    for the first time. The appellant said that the deceased had a knife but had
    not used it. The deceased made the appellant kill her because of her remarks
    about her lover with the big dick.  The
    appellant said he wanted the death penalty imposed on him.

The Police
    Interviews

[47]

The appellant was interviewed after his arrest. The
    interview was audio and videotaped. The interviewing officer noticed no odour
    of alcohol on the appellants breath.

[48]

During the interview, the appellant asked whether the
    deceased was dead.  He explained that he
    didnt want her to die but that, in the end, he had let her die. He explained
    that the deceased had a knife by her in the living room. She told the appellant
    that the knife was there in case he [the appellant]
want
to do something [to her].

[49]

The appellant told the police that he went crazy
    after the deceased told him that she had been having sexual intercourse with
    this guy who had got her pregnant.  She
    wanted to keep this baby.  He got a knife
    in the kitchen and tried to put it between his belt and pants: then I just
    went boom.

[50]

The appellant told the officer that he was not drunk
    when he killed the deceased.  The
    deceased threatened to call the police.  She told the appellant that she didnt want to keep his child but wanted
    to keep the child of the man with the big dick.

[51]

In a second police interview, ten days later, the
    appellant said that after the deceased had yelled at him about the other man
    for about ten minutes I got panic.  Once she threatened to call the police, who would put him in jail, then
    I gave it to her. Boom.

The
    Toxicological Evidence

[52]

The appellant provided breath samples at 10:31 a.m. and
    at 11:37 a.m. on June 3, 2006. These samples, taken about four and five hours
    after the 911 call, produced readings of 119 and 90 mgms of alcohol in 100 mls
    of blood. They demonstrated that the appellant eliminated alcohol quickly after
    consumption. An expert calculated the appellants blood alcohol level at 6:10
    a.m. on June 3, 2006, at about 245 mgms of alcohol in 100 mls of blood.  A blood-alcohol concentration of 245 mgms
    percent would cause a person to have problems in speaking and moving around,
    affect memory, the ability to make judgments, pay attention and understand
    whats going on.

The
    Appellants Testimony

[53]

The appellant testified that he lost control and his
    mind was blackout after the deceased had told him about the earlier abortion
    and her current pregnancy by another man.  It was then that he went to the kitchen to get a knife.  The initial altercation ended when the
    deceased was cut on the face, but resumed when she told him of her new lovers
    impending return.  He denied taking the
    deceaseds threat to call the police seriously.  He did not intend to kill the deceased, but felt he had no control over
    what he did. He acknowledged striking the deceased a few times in the laundry
    room, but did not prevent her from leaving the house or follow her into the
    backyard. Throughout the incident, the deceased screamed at him and kept up her
    barrage of insulting and hurtful comments and comparisons.

THE GROUNDS OF APPEAL

[54]

On
    the appeal from conviction, the appellant alleges several deficiencies in the
    trial judges final instructions to the jury. Each shortcoming alleged is an
    omission, a failure to say something that the appellant says was essential to
    the jurys understanding.  As I would
    paraphrase them, the defaults are these:


i
.          failure to provide a rolled-up
    instruction about the intent required            for
    murder under s. 229(a);

ii.
failure
to fairly review the evidence relating to the intent
    required for          murder under s.
    229(a);

iii.
failure
to fairly instruct the jury about how to assess the
    evidence    and prior statements of the
    appellant; and

iv.
failure
to fairly review the evidence relevant to the
    defence of          provocation.

[55]

On
    the appeal from sentence, the appellant contends that the trial judge failed to
    accord sufficient weight to several mitigating factors in fixing the period of
    parole ineligibility at 15 years rather than at or near the statutory minimum
    of 10 years.

THE APPEAL FROM CONVICTION

Ground No. 1: The Rolled-Up Instruction

[56]

The
    appellant admitted that he unlawfully killed Cindy MacDonald. His liability for
    murder depended upon the application of s. 229(a) of the
Criminal Code
. The trial judge instructed the jury on the stand-alone
    defences of intoxication and provocation.  The appellant makes no complainant about the substance of the
    instructions on the essential elements of either defence.

[57]

The
    nature of the appellants complaint here does not command any further catalogue
    of the evidence adduced at trial. That said
,
some
    reference to the instructions given and the positions of trial counsel will
    provide the foundation for an assessment of the legitimacy of the claim.

The Instructions of the Trial Judge

[58]

The
    trial judge made it clear to the jury that the critical issue for them to
    decide was whether the appellant committed second degree murder or manslaughter
    when he unlawfully killed Cindy MacDonald.  After posing the question, Did Melvin Flores have the state of mind
    required for second degree murder? the trial judge presaged his discussion of
    the mental state required for murder under s. 229(a) with these instructions:

Before
    I begin, I want to say three things to you. It is the Crown, which must prove
    the required intent for state of mind for murder to the criminal standard of
    proof beyond a reasonable doubt.

The
    evidence of the accuseds consumption of alcohol and his claimed behaviour by
    Cindy MacDonald may be taken into account in your determination of whether the
    Crown has proven beyond a reasonable doubt the intent for murder.

Even
    if the accused was under the influence of alcohol and was affected by the
    behaviour of the deceased, Cindy MacDonald, he is nonetheless guilty of murder
    if he acted with the required intention for murder.  So an impaired state of mind may yet form the
    necessary intention for murder.

[59]

The
    trial judge described the mental or fault element in each paragraph of
    s. 229(a), then explained to the jurors how to determine the appellants
    state of mind at the time of the killing:

Now
    to determine the accuseds state of mind is a question of fact for you to
    decide. There is in such cases seldom direct evidence of the intention of the
    accused.  You may determine his intention
    by taking into account the circumstances, which surrounded the event and the
    words and demeanour of the accused at the time as reported by some of the
    witnesses.  You will take into account
    what the accused said from the witness box in-chief and in cross-examination.
    You may include what he said to police. You may determine his intention by
    inference from other proven facts that is by circumstantial evidence.

All
    circumstances which bear upon the accuseds state of mind at the time of the
    assault should be carefully considered.  So you may take into account what the accused did or did not do, how he
    did it and what he said before at the time of the event and after to determine
    what his intention was.

[60]

The trial judge then described some of the evidence the
    jurors could consider in determining whether the prosecutor had proven either
    intent required to make the unlawful killing of Cindy MacDonald murder.  Among the items of evidence to which the
    trial judge referred were these:

i.          the number and nature of the wounds
    inflicted on the deceased;

ii.         the nature, method and extent of the
    assault;

iii.       the circumstances of the relationship
    between the appellant and        deceased
    leading up to the events of June 3, 2006;

iv.        the conduct of the deceased in having a
    knife at hand in the living    room and
    her explanation for its presence;

v.         the contents of the 911 calls;

vi.        the appellants condition as affected by
    his consumption of alcohol             and
    the expert evidence about the effects of alcohol consumption on             a persons state of mind; and

vii.
the
appellants
    accounts provided to the undercover police officer   and lead investigator shortly after arrest.

[61]

The trial judge concluded his instructions about proof
    of the state of mind required to make an unlawful killing murder in these
    terms:

So you will consider this evidence and other
    evidence, which bears on that issue of
intention, that
is state of mind.  Evidence of what the
    accused said and did and how he did it.  You may consider the number and the nature of the wounds and the method
    or extent of the assault and the circumstances of the relationship, and the
    events of the night and morning of June 3, 2006 and the evidence of alcohol to
    decide whether the accused, when he inflicted the wounds on Cindy MacDonald
    acted with either of the two intentions for murder. These are the two
    intentions to refresh your memories. Either he intended to kill her or he
    intended to cause her bodily harm that he knew was likely to cause her death,
    but went ahead anyway.

The
    Positions of Counsel at Trial

[62]

Neither counsel at trial took any objection to the
    trial judges instructions about how the jurors were to determine whether the
    prosecutor had proven the fault element in murder under s. 229(a) beyond a
    reasonable doubt.







The
    Arguments on Appeal

[63]

For the appellant, Mr. Greenspan submits that a
    complete rolled-up instruction was essential to ensure that the jury
    appreciated the significance of and took into account the cumulative effect of
    all the evidence in their determination of whether the prosecutor had proven
    beyond a reasonable doubt that the appellant had either mental state required to
    make the unlawful killing of Cindy MacDonald murder under s. 229(a).  The evidence included, but was not limited to
    evidence of the effect on the appellant of intoxication and of the provoking
    words and conduct of the deceased.

[64]

Mr. Greenspan says that the purpose of a rolled-up
    instruction is to ensure that the jury does not compartmentalize the evidence
    and limit its consideration to the discrete defences of intoxication and
    provocation.  In this case, he continues,
    the instructions compartmentalized the evidence, never drawing it together in
    such a way that jurors could appreciate its cumulative impact on the state of
    mind issue.

[65]

Mr. Greenspan points out that the language of the
    instruction lacked the precision required of a rolled-up instruction. Couched
    in vague generalities, the instruction fell short of what is required. Its
    deficiencies in content were exacerbated by omissions of essential evidentiary
    references including the appellants direct evidence about the triggering event
    and his reaction.

[66]

For the respondent, Ms. Wassenaar reminds us that, on
    appellate review of jury instructions, the prevailing standard is adequacy, not
    perfection. That more
could
have been
    said, an almost universal
truth,
is not the test. In
    this case, enough
was
said. The
    authorities do not require a specific word formula for a rolled-up
    instruction in the absence of which the instruction is fatally flawed.

[67]

Ms. Wassenaar points out that the trial judge
    specifically referred to the evidence about the effects of alcohol consumption
    and the alleged conduct of the deceased. The trial judge told the jury to
    consider all the circumstances and made specific reference to the nature of the
    relationship between the principals and the events preceding the killing.  The absence of objection from experienced
    defence counsel affords cogent evidence of the adequacy of the legal
    instruction and the fairness of the evidentiary references.

The
    Governing Principles

[68]

In prosecutions for second degree murder where there is
    no dispute that the accused unlawfully killed the deceased, the critical
    question for the trier of fact is whether the prosecutor has proven beyond a
    reasonable doubt the mental or fault element required to make the unlawful
    killing murder.  In most cases, the
    prosecutor attempts to establish one of the fault elements described in s.
    229(a) of the
Criminal Code
.

[69]

Whether either fault element in s. 229(a) has been
    established with the required degree of certainty is a question of fact for the
    trier of fact to decide. This decision must be based on evidence that is
    relevant to this material issue and properly admissible in its proof. To reach
    its conclusion, the trier of fact must assess the cumulative effect of
    individual items of evidence, not subject each item of evidence to the standard
    of proof required of the evidence as a whole:
R. v. Morin
, [1988] 2 S.C.R. 345, at pp. 361-362;
R. v. Ménard
, [1998] 2 S.C.R. 109, at
    para. 23.

[70]

Evidence of an accuseds words and conduct before, at
    the time and after an unlawful killing inform the decision about his or her
    state of mind.  Judges routinely instruct
    jurors to consider the
cumulative
effect of this evidence in determining whether either of the required fault
    elements has been established:
R. v. Jaw
,
    [2009] 3 S.C.R. 26, at para. 25.

[71]

An unlawful killing may be manslaughter in either of
    two senses:

i.          voluntary manslaughter; or

ii.         involuntary manslaughter

Voluntary manslaughter is murder
    mitigated by the statutory partial defence of provocation.  The effect of s. 232(1) of the
Criminal Code
is to reduce murder
    committed under provocation to the lesser crime of manslaughter:
R. v. Tennant and Naccarato
(1975), 7
    O.R. (2d) 687 (C.A.), at p. 705; and
R.
    v. Leblanc
(1985), 22 C.C.C. (3d) 126 (Ont. C.A.), at pp. 127-128.  Involuntary manslaughter is an unlawful
    killing not proven to have been murder because of a deficit in proof of the
    fault element required for murder.

[72]

Evidence relevant to the statutory partial defence of
    provocation may also be relevant to proof of the fault element in murder under
    s. 229(a), although the statutory defence in s. 232 only becomes engaged upon
    proof of murder:
R. v. Parent
, [2001]
    1 S.C.R. 761, at para. 14; and
R. v.
    Gilling
(1997), 117 C.C.C. (3d) 444 (Ont. C.A.), at para. 22.

[73]

As a prophylactic against a compartmentalized approach
    to the evidence, we require trial judges to remind jurors, in cases like this,
    that they should consider the
cumulative
effect of all relevant evidence in determining whether the prosecution has
    proven beyond a reasonable doubt either of the fault elements required to make
    an unlawful killing murder:
R. v. Cudjoe
(2009), 251 O.A.C. 163, at para. 104; and
R.
    v. Fraser
(2001), 56 O.R. (3d) 161 (C.A.), at para.
25,
leave to appeal to S.C.C. refused, [2002] S.C.C.A. No. 11. Although jurors may
    reject each discrete defence, justification or excuse, they may have a
    reasonable doubt about the state of mind required for murder on the basis of
    the cumulative effect of the whole of the evidence:
Fraser
at para. 25.

[74]

We do not mandate a specific combination of words
[1]
to bring home to jurors their obligation to consider the cumulative effect of
    the whole of the evidence in determining the adequacy of the prosecutors proof
    of the fault element and murder, despite their rejection of the discrete defences,
    justifications or excuses to which the same evidence may also be relevant.

[75]

In the end, whether by express words or otherwise, what
    jurors must understand is that, in deciding whether the prosecutor has proven
    either state of mind essential for an unlawful killing to be murder, they must
    consider
all
the evidence that sheds
    light on the accuseds state of mind at the time of the killing, even if they
    have rejected the specific defence, justification or excuse to which that
    evidence is also relevant:
Cudjoe
at
    para. 109.

[76]

An integral part of any rolled-up instruction is a
    description, whether by content or specific detail, of the evidence to which
    the instruction relates.  Often, a
    description by subject-matter will be sufficient:
Cudjoe
at para. 112.  A complete reiteration of
    evidence earlier rehearsed in connection with a discrete defence is not
    necessary, and probably unhelpful:
R. v.
    Jacquard
, [1997] 1 S.C.R. 314, at para. 14.

The
    Principles Applied

[77]

Adopting, as I must, a functional approach to test the
    adequacy of these instructions, and considering them as a whole, I am satisfied
    that the rolled-up instructions in this case were not adequate to the task
    set for them: to bring home to the jury their obligation to consider the
    cumulative effect of the evidence, with a legitimate bearing on the
    prosecutors proof of the fault element in murder, despite their rejection of
    any discrete defence to which that same evidence was relevant.

[78]

The circumstances are important.

[79]

The appellant acknowledged (though did not expressly
    admit) that he unlawfully killed the deceased. Thus, the crucial issue for the
    jurors was whether the unlawful killing was murder or manslaughter. To
    determine the legal character of the appellants crime, murder or manslaughter,
    the jurors had to decide first whether the prosecutor had proved either fault
    element required by s. 229(a) to make the appellants crime murder.  To make this decision, the jurors were
    required to consider the discrete defence of intoxication, as well as all the
    other evidence that related to the appellants mental state.

[80]

In his instructions to the jury, the trial judge
    referred to several aspects of the evidence in connection with proof of the
    fault element in murder. The appellants consumption of alcohol.  The number, nature and location of the wounds
    inflicted on the deceased.  The nature,
    method and extent of the assault. The testimony and statements of the
    appellant. The relationship between the appellant and the deceased. The 911
    call. The expert evidence about the effects of alcohol consumption on a
    persons awareness and ability to make decisions.

[81]

To achieve its purpose, which is to ensure that jurors
    do not take a compartmentalized approach to the evidence, confining their use
    of it to a discrete defence, a rolled-up instruction must remind jurors that
    they must consider the cumulative effect of
all
the evidence relevant to an accuseds state of mind in deciding whether the
    prosecutor has proven that state of mind beyond a reasonable doubt. The rolled-up
    instruction states a legal principle that informs the jurors decision on an
    issue of fact that constitutes an essential element of the offence
    charged.  The jurors are also entitled to
    the trial judges assistance on the essential aspects of the evidence adduced
    at trial that is relevant to their decision on this issue, proof of the fault
    element required by s. 229(a) of the
Criminal
    Code
.

[82]

To ensure that jurors understand the evidence that will
    inform their decision on this issue, the trial judge does not have to repeat,
    in exquisite detail, earlier references to the same evidence.  Judicial shorthand, such as evidence of

·

alcohol consumption

·

anger

·

fear

·

excitement

·

instinctive reaction

·

mental disturbance

may
be
    adequate to the task of reminding jurors of the substance of the evidence that
    bears on their decision.  Rote repetition
    of evidentiary
minutiae
is not
    essential to ensure the jurors appreciation of the value and effect of the
    evidence on proof of the essential fault element.

[83]

In this case, the deficiency in the rolled-up
    instruction was twofold. The first relates to the substance of the instruction.
    The second has to do with the trial judges discussion of the evidence that the
    jurors could consider in reaching their conclusion about the adequacy of the
    prosecutors proof of the fault element described in s. 229(a).

[84]

The rolled-up instruction in this case omits any
    reference to the allegedly provocative words and conduct of the deceased and
    the appellants reaction to them as a factor for the jurors to consider in
    deciding whether the prosecutor had proven the fault element in s. 229(a)
    beyond a reasonable doubt. While the term provocation need not be used (and
    may be misleading where it is used) in the instruction, some reference should
    be made to its siblings like anger, excitement, instinctive reaction and the
    like:
Cudjoe
at paras. 114-115.

[85]

The omission of provoking words and conduct from the rolled-up
    instruction, either in terms or by reference to its constituents, may have been
    exacerbated by the instructions on the statutory partial defence of provocation
    under s. 232.  In the circumstances, the
    jurors may well have concluded that provocation, and the appellants reaction
    to the deceaseds provoking words and conduct, were only relevant
after
the jurors had found the appellant
    had committed murder.

[86]

In this case, the trial judge failed to include in the rolled-up
instruction  reference
to the provoking words and conduct of the deceased, the nature of the
    appellants reaction and the consistency of the injuries suffered by the
    deceased with a quick frenzied attack. Further, the trial judge also failed to
    review the evidence on each of these issues and relate that evidence to proof
    of the essential mental element so that the jurors could appreciate the value
    and effect of that evidence.

[87]

The consequences of these errors can await an
    assessment of the other grounds of appeal each of which also asserts errors and
    omissions in the final instructions.

Ground No.
    2: The Evidence on the Mental Element in Murder

[88]

This ground of appeal alleges several deficiencies in
    the final instructions on the mental element in murder as defined in s. 229(a)
    of the
Criminal Code
.

The
    Arguments on Appeal

[89]

Mr. Greenspan acknowledges, as he begins his submissions,
    that the trial judge reviewed much of the circumstantial evidence that was
    relevant to the jurys determination of the appellants state of mind at the
    time he unlawfully killed Cindy MacDonald. But what was missing, he submits,
    was any similar reference to the appellants direct evidence about his state of
    mind.  The appellant denied any intention
    to kill the deceased.  The result of the omission,
    according to Mr. Greenspan, left the jurors with an incomplete and unbalanced
    picture of the evidence relevant to their determination of the central issue at
    trial.

[90]

Ms. Wassenaar sees it differently. She submits that the
    trial judge left the jury with a sufficient understanding of the evidence
    relevant to this issue about the adequacy of the prosecutors proof of this
    essential element. The substance of the appellants evidence, much of it
    duplicative of his police statements that were filed as exhibits at trial, was
    adequately reviewed. The trial judge told the jury to consider the appellants
    testimony and mentioned its essential features.  He was under no obligation to do more, especially in the absence of any
    objection from the senior and experienced counsel who represented the appellant
    at trial.

The
    Governing Principles

[91]

The principles that govern this complaint are well-established.
    A brief statement of them is sufficient for our purposes.

[92]

The parties in a criminal prosecution are entitled to
    properly, not perfectly
instructed
jurors:
Jacquard
at para. 2. To determine the
    adequacy of final instructions, we apply a functional
approach,
consider them as a whole and in the larger context of the trial in which they
    were given:
Jacquard
at para. 41.

[93]

Apart from exceptional cases where it would be needless
    to do so, a trial judge must also review the
substantial
parts of the evidence adduced at trial, and give the
    jury the position of the defence, so that the jury may appreciate the value and
    the effect of the evidence, and how they are to apply the law to their findings
    of fact:
Jacquard
at para. 14; and
Azoulay v. The Queen
, [1952] 2 S.C.R.
    495, at pp. 497-498. Where the same evidence relates to more than one issue, it
    is unnecessary to repeat the substance of it in relation to every other issue:
Jacquard
at para. 14. See also,
R. v. John
, [1971] S.C.R. 781. What is
    critical is that an appellate court, considering the instructions as a whole,
    be satisfied that the jury was left with an adequate understanding of the facts
    as they related to the relevant issues in the trial:
Cluett v. The Queen
, [1985] 2 S.C.R. 216, at p. 231; and
Jacquard
at para. 14.

[94]

Consistent with the principle that a trial judge is
    under no obligation to review, in final instructions, every tidbit of evidence
    introduced at trial, failure to refer to an item of evidence is not, without
    more, misdirection that requires a new trial.  Non-direction on an item of evidence may amount to misdirection and
    require a new trial where the item of evidence is the foundation of an
    accuseds defence:
R. v. Demeter
(1975),
    10 O.R. (2d) 321 (C.A.), at pp. 340 - 341, affirmed, [1978] 1 S.C.R. 538.

[95]

The preparation of jury instructions, including final
    instructions, is the responsibility of the trial judge.  Nonetheless, a trial judge is entitled to the
    assistance of counsel in the composition of final instructions, including the
    identification of the items of evidence upon which reliance will be placed to
    advance a defence:
Jacquard
at para.
    38;
R. v. Daley
, [2007] 3 S.C.R. 523,
    at para. 58;
R. v. Royz
, [2009] 1
    S.C.R. 423, at para. 3; and
Cudjoe
at
    para. 155.  Failure to object may be
    indicative of the seriousness of what is later said to be error and a factor in
    appellate review:
Jacquard
at para.
    38;
Daley
at para. 58; and
Royz
at para. 3.

The
    Principles Applied

[96]

For several reasons, I would not give effect to this
    ground of appeal.

[97]

To begin with the obvious, the trial judge was under no
    obligation to review
all
the evidence
    introduced at trial in his final jury instructions.

[98]

Second, we adjudge the adequacy of the trial judges
    evidentiary review not by asking whether the trial judge could have said more
    about the evidence adduced at trial.  That more could have been said about the evidence approaches a near
    universal truth about jury instructions. But that is not the test by which
    adequacy is to be determined.  What we
    must consider is whether what was said was sufficient to ensure that the jury
    understood the essential features of the evidence that was relevant to the
    issues that they had to decide.  In this
    case, the references were adequate by that standard.

[99]

Third, we cannot lose sight of the reality of the trial
    in assessing the force of this complaint.  For all practical purposes, this case was reduced to a single issue 
    the appellants state of mind when he unlawfully killed the deceased.  The trial proceedings were brief, the
    evidence uncomplicated. The appellant was the second last witness to
    testify.  Counsel reviewed the evidence
    thoroughly in their addresses.  The
    appellants testimony constituted the only evidence in support of his claim
    that the unlawful killing was manslaughter and not murder.

[100]

Finally, the appellant was represented at trial by
    senior, capable and very experienced counsel who made no complaint about any
    inadequacy or unfairness in the evidentiary references included in the final
    instructions.  Although not decisive,
    failure of counsel to object is a factor to be taken into account on appellate
    review.  A failure to object about the
    content, fairness or adequacy of the evidentiary review says something not only
    about the overall completeness of the evidentiary references, but also about the
    seriousness of any omissions.

Ground No.
    3: Instructions of the Assessment of the Appellants Evidence and Prior
    Statements

[101]

This ground combines several discrete complaints about
    how the jurors were instructed to assess the evidence of the appellant. They
    require no additional references to the evidence itself.

The Arguments
    on Appeal

[102]

For the appellant, Mr. McKechney identifies several
    errors that he says, in combination, misdirected the jury about how they were
    to assess the appellants evidence in reaching their verdict.

[103]

First, Mr. McKechney contends that the trial judges
W. (D.)
instruction was inadequate:
W. (D.)
, [1991] 1 S.C.R. 742.  The jury was never told that if the
    appellants evidence raised a reasonable doubt about his intent or whether the
    killing took place under provocation, he was entitled to be found not guilty of
    murder but guilty of manslaughter.

[104]

Second, Mr. McKechney submits that the trial judge
    failed to review the several utterances of the appellant and place them in
    their proper context. In the result, he submits, the instructions had the
    effect of bolstering the credibility of the deceaseds aunt, Valerie MacDonald,
    and the cell plant, Constable Paquette, two witnesses whose evidence conflicted
    with that of the appellant.

[105]

Third, Mr. McKechney says the trial judge failed to
    properly assess the inconsistencies in the evidence and to review the
    consistencies between the appellants statements and his testimony. The
    evidentiary review was unbalanced: inculpatory inconsistencies were repeated
    but exculpatory consistencies ignored.

[106]

Finally, Mr. McKechney urges, the trial judge failed to
    instruct the jury, expressly, to take into account the appellants lack of facility
    in English in assigning meaning and weight to his utterances and his
    testimony.

[107]

Ms. Wassenaar joins issue with the appellant on each
    discrete complaint and contends that, in
combination,
they neither misdirected the jury nor prejudiced the jury's assessment of the
    appellants credibility or the viability of his defence.

[108]

Ms. Wassenaar contends that the trial judges
    instructions on reasonable doubt, including those that linked reasonable doubt
    to the appellants evidence, were thorough, fair and accurate. The instructions
    made it clear that reasonable doubt related to the essential elements of the
    prosecutors case and explained the verdict consequences of a reasonable doubt
    on the fault element and provocation. Strict adherence to the regimen of
W. (D.)
is not mandatory, providing its
    essentials make their way into final instructions in some way or other. And
    that they did.

[109]

Ms. Wassenaar says that the trial judges instructions
    about the manner in which jurors should assess the appellants utterances,
    including his voicemail message and the in-custody exchange with Constable
    Paquette, were adequate in the circumstances.  The appellant admitted that he left the voicemail message for the
    deceased blaming her for killing his baby. The appellant denied that the
    reference to baby killing referred to the deceaseds abortion, about which the
    appellant claimed to know nothing when he left the voicemail message. The trial
    judges characterization of the cell block conversation was accurate  the
    appellant denied that the conversation Constable Paquette reported ever took
    place.

[110]

Ms. Wassenaar submits that the trial judges
    instructions about the evidentiary use jurors could make of the appellants
    prior statements were adequate. The trial judge explained that the jurors could
    use these statements to help them decide the case. The judge was not obliged to
    say more, in particular to line up the consistencies and inconsistencies among
    the statements and between the statements and the appellants evidence at
    trial.  Nor was the trial judge under any
    obligation to make specific reference to the appellants lack of facility in
    English, since the deficiency was obvious from the appellants testimony and
    had already been pointed out earlier in the final instructions.

The
    Governing Principles

[111]

The submissions advanced in support of this ground of
    appeal requires consideration of several principles relating to the manner in
    which judges should instruct jurors about the testimony of the accused and
    their use of evidence of any prior statements of the accused as admitted at
    trial.

[112]

The principles articulated in
R. v. W. (D.)
, occupy a reserved seat in our criminal law. In cases
    in which credibility is a central issue and the accused testifies, final
    instructions should include directions that ensure that the focus of the jury,
    as the trier of fact, remains on reasonable doubt. The suggested instruction in
W. (D.)
at p. 758, is this:

First,
    if you believe the evidence of the accused, obviously you must acquit.

Secondly,
    if you do not believe the testimony of the accused but you are left in
    reasonable doubt by it, you must acquit.

Thirdly,
    even if you are not left in doubt by the evidence of the accused, you must ask
    yourself whether, on the basis of the evidence which you do accept, you are
    convinced beyond a reasonable doubt by that evidence of the guilt of the
    accused.

[113]

The failure of a trial judge to recite the precise
    language of
W. (D.)
is
not
fatal to the correctness of final
    instructions, provided that, when the final instructions are viewed as a whole,
    the jurors are not left under any misapprehension about the governing burden
    and standard of proof:
W. (D.)
at p.
    758;
R. v. Y. (C.L.)
, [2008] 1 S.C.R.
    5, at paras. 7-9; and
R. v. S. (W. D.)
,
    [1994] 3 S.C.R. 521, at p. 533.

[114]

The purpose of a
W.
    (D.)
instruction is to ensure that the jury does not regard its decision as
    involving an either/or choice, rather understands that it must determine
    whether, on the whole of the evidence, it is left with a reasonable doubt about
    the guilt of the accused:
Y. (C.L.)
at para. 6;
R. v. Minuskin
(2003), 68
    O.R. (3d) 577 (C.A.), at para. 22; and
R.
    v. S. (M.)
(2008), 237 C.C.C. (3d) 85 (Ont. C.A.), at para. 53.

[115]

Instructions about jury use of evidence of out-of-court
    remarks or statements of or attributed to an accused should apprise jurors of
    both their substantive and impeachment value.

[116]

Jury instructions should make it plain that these out-of-court
    remarks or statements are evidence of the truth of what is said and evidence
    both for and against their maker:
R. v.
    Polimac
(2010), 254 C.C.C. (3d) 359 (Ont. C.A.), at para. 85, leave to
    appeal to S.C.C. refused, [2010] S.C.C.A. No. 263;
R. v. Spence
(2004), 73 O.R. (3d) 81 (C.A.), at para. 76, reversed
    on other grounds, [2005] 3 S.C.R. 458.  A
    trial judge should say or imply nothing that leaves the impression with jurors
    that they should apply a different level of scrutiny to the exculpatory
    portions of anything said by an accused than they apply to the inculpatory
    parts:
R. v. Humphrey
(2003), 172
    C.C.C. (3d) 332 (Ont. C.A.), at paras. 18-19.

[117]

Jury instructions about an accuseds out-of-court
    remarks or statements should also point out that, as with an ordinary witness,
    these statements may be used as prior inconsistent statements to impeach the
    credibility of the accused as a witness and to challenge the reliability of his
    or her testimony.

The
    Principles Applied

[118]

I would not give effect to any complaint of legal error
    in the trial judges final instructions about jury use of the appellants
    evidence and out-of-court statements.  On
    the other hand, the trial judges review of the essential features of the
    appellants evidence and prior statements although not fatally flawed, was
    incomplete and, in some respects at least, unbalanced.

[119]

Towards the conclusion of his instructions about the
    legal principles that governed the jurys deliberations and decision, the trial
    judge gave this direction:

In this case, the Crown and the defence urge
    different versions of what occurred at the home of Cindy Lee MacDonald on June
    3, 2006.  Issues of credibility and the
    proper inferences to be drawn arise between the Crown and the accused.  In arriving at your verdict, you should know
    that your obligation does not include having to make the stark choice of
    accepting the Crown evidence or the defence evidence.  The reason for that is this. An either or
    approach might exclude the possibility that you may not accept as true the
    defence evidence, but from that evidence be left nonetheless with a reasonable
    doubt. And the either/or approach may exclude the legitimate possibility that
    the events of June 3, 2006 occurred in a different way than has been suggested
    by the Crown or by the defence.  The
    issue is not which version is true, but whether on all the evidence including
    the defence evidence has the Crown proved beyond a reasonable doubt the offence
    charge[d].

[120]

In this excerpt from the final instructions, the trial
    judge made it clear that the issue for the jury to decide was
not
which of two competing versions of
    the unlawful killing was true, but whether, on all the evidence, including
    evidence adduced on the appellants behalf, the prosecution had proven the
    guilt of the accused beyond a reasonable doubt. Although the instructions were
    not an exact duplicate of the
W. (D.)
mantra, the mischief avoided by
W. (D.)
was adequately conveyed to the jury. Any defect in form did not compromise the
    substance of the instruction. Read as a whole, the instructions focussed the
    trier of fact on the crucial issue, namely, whether, on the
whole
of the evidence, the jury were
    left with a reasonable doubt about the appellants guilt:
L. (C.Y.)
at para. 6; and
S
.(
M.)
at para. 53.

[121]

This was not a typical
W. (D.)
case. The trier of fact was not confronted with two
    competing versions of the same incident from witnesses with equivalent
    opportunities to observe. The appellant was the only survivor, his version, the
    only direct evidence of the fatal confrontation. The task for the jury involved
    drawing inferences from the whole of the evidence, including the findings at
    the scene, the experts opinions, the appellants account and the observations
    made by various neighbours. The instructions, as a whole, correctly described
    the nature of the jurys task and adequately equipped them to carry it out.

[122]

Nor are the instructions about the use jurors could
    make of evidence of the appellants out-of-court statements seriously flawed.
    The instructions directed the jurors to determine first whether the appellant
    made the remarks attributed to him.  In
    making this determination, the jurors were told to take into account all the
    evidence, including the testimony of the appellant.

[123]

The trial judge explained to the jury that any
    statement they found the appellant made to others was part of the evidence upon
    which the jurors could rely in reaching their conclusion. The statements were
    evidence both for and against the appellant. Nothing more was required to bring
    home to the jurors the use they could make of evidence of the appellants
    out-of-court statements:
Polimac
at
    paras. 85-86.

[124]

The appellants complaint about the trial judges
    failure to expressly instruct the jury to take into account the appellants
    lack of facility in the English language when considering the weight to assign
    to his out-of-court statements and trial
testimony,
falls on barren ground.

[125]

The trial judge made specific reference to the
    appellants language difficulties twice during final instructions. The first
    had to do with the 911 call and the second with the evidence of Constable
    Paquette about the cell block conversations. The jurors had heard the 911 call
    played in open court. Likewise, the appellants first police interview which
    was
videotaped,
was played for the jurors.  Both tapes were filed as exhibits at trial,
    available for replay in the jury room. The appellant testified. No further
    instruction was required to draw the jurys attention to the self-evident.

[126]

The appellants complaint about the adequacy of the
    trial judges review of the appellants testimony and his out-of-court
    statements has some merit. The evidentiary review could have been fuller and
    more focused on the essential features of the evidence and out-of-court
    statements. That said
,
the extent of the review
    required to ensure that the jury appreciates the critical features of the
    evidence and its relationship to the essential issues to be determined depends
    on the circumstances of each case.

[127]

Appellate review of jury charges, especially in
    response to complaints of inadequate or unbalanced references to the evidence,
    must take into account the realities of the criminal jury trial.  Jury charges do not take place in isolation,
    rather are an integral part of the trial as a whole. They follow the addresses
    of counsel where, as here, each marshalls the salient features of the evidence
    in support of the position she or he advances. The test, one of fairness, was
    met here.

Ground No.
    4: Review of the Evidence on Provocation

[128]

In his final complaint of inadequacy in the concluding
    instructions of the trial judge, the appellant advances an argument that echoes
    an earlier submission  failure to adequately review the evidence in support of
    a defence. This time, the focus is on
the  statutory
partial defence of
    provocation.

The
    Instructions of the Trial Judge

[129]

The trial judge instructed the jury on provocation
    after he had completed his instructions on the fault elements in murder. As he
    explained, the jury was only required to consider provocation if they were
    satisfied that the appellant had committed murder.

[130]

In his instructions on provocation under s. 232 of the
Criminal Code
, the trial judge listed
    the essential elements of the defence, converted each to a question, explained
    the legal principles governing the jurys answer to the question, reviewed some
    features of the evidence relevant to the question and left the issue framed by
    the question for the jurors to decide with an explanation of the consequences
    of their decision for further deliberations or verdict.

[131]

During their deliberations the jurors asked two
    questions about provocation. They first sought repetition of the four steps
    for provoking and later asked for the more detailed process for provocation.
    The trial judge answered both questions without objection.

The Arguments
    on Appeal

[132]

For the appellant, Mr. McKechney says that the trial
    judge failed to meet his obligation to identify the relevant evidence on the
    defence of provocation and relate it to that defence so that the jury could
    appreciate the value and effect of the evidence on the defence.

[133]

Mr. McKechney acknowledges that the trial judge
    reviewed
some
of the relevant
    evidence, but says that his references were at once incomplete and unbalanced.
    Of particular concern was a balanced instruction about the appellants
    knowledge of the deceaseds abortion, a matter of no little importance to the
    jurys decision about whether the disclosure was sudden.

[134]

Ms. Wassenaar takes the position that the evidentiary
    references were adequate.  Indicative of
    their adequacy and fairness was the lack of objection from trial counsel for
    the appellant. In the context of the trial and the then recent addresses of
    counsel, the abortion reference required no further elaboration.

The
    Governing Principles

[135]

Nothing further need be said about a trial judges
    obligation to review the substantial features of the evidence and to relate it
    to a defence for which there is an air of reality. The statutory partial
    defence attracts the same obligation as other defences, justifications or
    excuses, whether specifically raised or viable on the evidence.

[136]

Three aspects of the defence of provocation warrant
    brief mention in connection with this ground of appeal.

[137]

The first has to do with the requirement of suddenness.
    Under s. 232, suddenness must characterize not only the onset of the
    provocation, whether a wrongful act or insult, but also the accuseds
    retaliation. The wrongful act or insult must strike a mind unprepared for it
    and prompt an immediate response:
R. v.
    Tripodi
, [1955] S.C.R. 438, at pp. 443 and 446. A person who takes and
    maintains the initiative in the series of events that culminates in the death
    of another is disentitled to rely on provocation:
R. v. Salamon
, [1959] S.C.R. 404, at p. 410.

[138]

The second concerns the impact of prior knowledge of
    something later claimed to amount to provocation. Prior knowledge of something,
    for example previous disclosure of spousal adultery, may negate the requirement
    that the wrongful act or insult be sudden.  But the subsequent disclosure may form part of a series of events that
    constitute cumulative provocation:
R. v.
    Nahar
(2004), 181 C.C.C. (3d) 449 (B.C. C.A.), at para. 46. See also,
R. v. Haight
(1976), 30 C.C.C. (2d) 168
    (Ont. C.A.).

[139]

The third relates to the effect of a finding by the
    trier of fact that an accused killed under provocation, or a reasonable doubt
    that the accused did so. Despite the permissive may in the introductory words
    of s. 232(1), the consequence of such a finding is mandatory  a conviction of
    manslaughter,
not
of murder:
R. v. Leblanc
(1985), 22 C.C.C. (3d) 126
    (Ont. C.A.), at p. 127; and
R. v. Tennant
    and Naccarato
(1975), 7 O.R. (2d) 687 (C.A.), at p. 705.

The
    Principles Applied

[140]

I would not give effect to this ground of appeal.

[141]

Before turning to the precise complaint made about the
    instructions on provocation, it is appropriate to sound a note of caution about
    the content of the trial judges introductory remarks to the jury about
    provocation under s. 232 of the
Criminal
    Code
.

[142]

The trial judge told the jurors several times that
    provocation
may
reduce murder to
    manslaughter. This language may suggest to jurors that it is up to them to
    determine whether they should return a manslaughter verdict if they find or
    have a reasonable doubt that the accused committed murder under provocation. As
    we have seen, whether a manslaughter verdict is returned in these circumstances
    is not something about which jurors have a choice: a manslaughter verdict is
    mandatory. Language that suggests otherwise should not seep into final
    instructions.

[143]

The appellant did not raise these passages as
    reflective of legal error.  Later parts
    of the final instructions make the mandatory nature of the conclusion
    clear.  I am satisfied that the appellant
    was not prejudiced by these misstatements.

[144]

The nub of the appellants criticisms of the final
    instructions on provocation is that the trial judge failed adequately to review
    the substantial features of the evidence supportive of the defence of
    provocation and to relate it to the issues so that the jury would appreciate
    the value and effect of the evidence on their decision about the defence.

[145]

My reasons for rejecting this ground are several.

[146]

First, the trial judge separated out the essential
    elements of the statutory defence and converted each into a question for the
    jurors to answer. For each question, the trial judge instructed the jury about
    the governing legal principles, provided a brief summary of the substantial
    parts of the relevant evidence and left the issue for the jurors to decide with
    directions about the legal effect of the findings open to them.  As with most cases, the evidence references
    could have included more detail, but I cannot say that any omissions rendered
    the instructions so deficient, incomplete or unbalanced that the jury would not
    appreciate the substance of the evidence, or its value and effect, on their
    decision.

[147]

Second, a more detailed rehearsal of the relevant
    evidence would not necessarily have helped the appellant.  Indeed, his own testimony tended to negate
    the requirement of suddenness in his retaliatory response.

[148]

Third, the final instructions closely follow the
    closing addresses of counsel in which the evidence was parsed to buttress the
    positions advanced. The evidence was uncomplicated, its relevance self-evident.

[149]

Fourth, experienced trial counsel took no objection to
    the charge. While not dispositive, the absence of objection about the admission
    of evidentiary references tends to negate any complaint about incompleteness,
    unfairness or lack of balance in the references.  Further, it affords some indication that
    counsel conducting the trial considered the references sufficient to permit a
    just determination of the issue by the jury.

CONCLUSION

[150]


What remains is an assessment of the
    impact of any errors on the integrity of the verdict rendered at trial. Each
    ground raised by the appellant challenged the content of the trial judges
    final instruction to the jury. Thus it becomes necessary to consider whether
    the cumulative impact of the errors is forgiven by, or beyond the reach of, the
    proviso in s. 686(1)(b)(iii) of the
Criminal
    Code
.

[151]

The proviso may save from appellate reversal two kinds
    of legal error. The first is an error that is so harmless or insignificant that
    it could not have affected the verdict of the jury. The second is an error that
    is serious but that did not result in a substantial wrong or miscarriage of
    justice because the case against the appellant was so overwhelming that a
    conviction would have been inevitable even without the error:
R. v. Khan
, [2001] 3 S.C.R. 823, at
    para. 26;
R. v. Trochym
, [2007] 1
    S.C.R. 239, at para. 81; and
Jaw
at
    para. 42.

[152]

To put a legal error in its proper perspective, context
    is critical.

[153]

The critical issue in this case was the legal character
    of the appellants crime, a determination that depended on the jurys findings
    of fact. The appellant made no express admission that he caused the deceaseds
    death or that he did so unlawfully. Yet, he contested neither issue before the
    jury. And so it was that the legal character of the appellants crime depended
    on how the jury decided at least one and possibly two issues:


·
Did the appellant have either state of mind necessary to
    make his unlawful killing of
    the deceaseds murder?


·
If the appellant committed murder, was
    he acting under provocation when he did
    so?

[154]

The rolled-up instruction relates to the first issue
    the jurors had to decide: whether the appellant committed murder.

[155]

The error in this case related to the content of the rolled-up
    instruction about the appellants state of mind when he unlawfully killed the
    deceased. In other words, the error related to a critical issue in the trial.
    The pre-charge discussion made it clear that the trial judge considered a rolled-up
    instruction was an essential part of his charge.

[156]

The purpose of a rolled-up instruction is to ensure
    that jurors do not compartmentalize evidence that may be relevant to more than
    one issue. Here, the same evidence was relevant to the stand-alone defences
    of intoxication and provocation, as well, through the mechanism of the rolled-up
    instruction, to proof of the mental element required to make an unlawful
    killing murder. The rolled-up instruction brings together and invites jurors
    to consider the cumulative impact of several items of evidence in their
    decision about the accuseds state of mind:
Fraser
at para. 25;
Cudjoe
at para. 109.

[157]

Consistent with general principle, no word formula is
    mandatory for a rolled-up instruction. Substance prevails, not form.
    Essential features of a rolled-up instruction should include


·
an identification of the relevant factors;


·
a description of the relevant evidence; and,


·
an instruction to consider the cumulative effect of the  evidence on the state of mind issue
    without regard to any decision
    about any other issue to which the evidence may also  be relevant.

[158]

To repeat the rolled-up instruction here:

The
    evidence of the accuseds consumption of alcohol and his claimed behaviour by
    Cindy MacDonald may be taken into account in your determination of whether the
    Crown has proven beyond a reasonable doubt the intent for murder.

Even
    if the accused was under the influence of alcohol and was affected by the
    behaviour of the deceased, Cindy MacDonald, he is nonetheless guilty of murder
    if he acted with the required intention for murder.  So an impaired state of mind may yet form the
    necessary intention for murder.

[159]

The excerpt refers to evidence of the appellants
    consumption of alcohol, the claimed behaviour by Cindy MacDonald and the
    behaviour of the deceased. After anxious consideration, I am satisfied that
    this rolled-up instruction, and the evidentiary references that follow it,
    failed to provide the jury with the assistance they required to make an
    informed decision about the adequacy of the prosecutors proof of the fault
    element in murder.

[160]

To begin, the instruction failed to draw together the
relevant

factors
, such as the provoking words and conduct of the deceased,
    the nature and extent of the appellants reaction, anger and the excessive
    force revealed by the number of wounds inflicted.  Further, the instruction failed to advise the
    jurors to consider the
cumulative
effect of this evidence and the need to consider it apart from any determination
    they might make about the effect of intoxication alone or of provocation. See,
    by comparison,
R. v. Gould
(2008), 244
    O.A.C. 176, at paras. 19-20.

[161]

Second, the trial judges review of the evidence
    associated with this instruction did not remedy any omission nor invite the
    jury to consider the cumulative effect of all the evidence.

[162]

Third, the appellants state of mind at the time he unlawfully
    killed the deceased was a critical issue at trial, and for all practical
    purposes, the determination of this issue decided the legal character of the
    unlawful killing.

[163]

Fourth, the jurors sought further assistance on two
    steps for state of mind during their deliberations and twice sought further
    instructions about provocation. It is a reasonable inference that at least some
    jurors were struggling with their decision about the legal character of the
    appellants crime.

[164]

On the other hand, it is fairly said that no objection
    was taken to the judges instruction and the appellants own testimony cast
    doubt on the suddenness of his response to what he claimed were the provoking
    words and conduct of the deceased.

[165]

In the end, however, I am not satisfied that the errors
    in the final instructions are overcome by the overwhelming nature of the
    prosecutors proof.

[166]

For these reasons, I would allow the appeal, set aside
    the conviction and order a new trial on the indictment for second degree
    murder.  In these circumstances, I do not
    reach the appeal from the period of parole ineligibility fixed by the trial
    judge.

RELEASED:  FEB 28 2011 (H.S.L.)

David Watt J.A.

I agree. J. MacFarland J.A.

I agree.
H. S. LaForme J.A.





[1]

A specimen instruction is available
    for assistance in Final 70 of the
Ontario
    Specimen Jury Instructions (Criminal).


